Case 8:18-bk-05027-I\/|GW Doc 42 Filed 12/20/18 Page 1 of 4

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

www.flmb.uscourts.gov
In re: Case No. 8:18-bk-05027-MSW
Chapter 7
Toby William Vanlandschoot

Debtor.
/

CHAPTER 7 TRUSTEE’S NOTICE OF ABANDONMENT

TO: Creditors, Debtor(s) and Parties In Interest

 

NOT|CE OF OPPORTUN|TY TO OBJECT AND REQUEST FOR HEAR|NG

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
without further notice or hearing unless a party in interest files a response within 14 days from the
date set forth on the attached proof of service, plus an additional three days for service if any party
was served by U.S. Mail.

Ifyou object to the relief requested in this paper, you must file a response with the Clerk of
the Court at 801 N. Florida Avenue, Suite 555, Tampa, Florida 33602-3899 and serve a copy on
Carolyn R. Chaney, Chapter 7 Trustee, Post Office Box 530248, St. Petersburg, FL 33747, and any
other appropriate persons within the time allowed. If you file and serve a response within the time
permitted, the Court will either schedule and notify you of a hearing or consider the response and
grant or deny the relief requested without a hearing.

If you do not tile a response within the time permitted, the Court will consider that you do not
oppose the relief requested in the paper, will proceed to consider the paper without further notice or
hearing, and may grant the relief requested.

 

 

Pursuant to Section 554(a) and F.R.B.P. 6007, Notice is hereby given of the abandonment
of the following property of the estate that is burdensome to the estate or that is of
inconsequential value and benefit to the estate:

1) 2018 Audi Q5 VIN: #WA]ANAFY2J2003233
2) 2014 BMW XS VIN: #5UXKR2C58EOH34203.

DATED: December 20, 2018. /s/Carol@ R. Chaney, Trustee
Post Office Box 530248
St. Petersburg, FL 33747-0248
Telephone: (727) 864-9851
Email: carol .chane earthlink.net

 

Case 8:18-bk-05027-|\/|GW Doc 42 Filed 12/20/18 Page 2 of 4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the Trustee’s Notice of
Abandonment has been provided by electronic or U.S. Mail delivery on December 20, 2018, to:

Office of U.S. Trustee, USTPRegion21.TP.ECF@USDOJ.GOV
Debtor: Toby Williarn VanLandschoot, 5205 Osprey Ridge Drive, Lithia, FL 33547

Attomey for Debtor: Jake C. Blanchard, Esquire, 1501 S. Belcher Rd. Unit 2B, Largo, FL
33771; Email: jake@jakeblanchardlaw.com.

Attached Creditor Matrix.

/s/Carolyg R. Chaney, Trustee

CaSe 8218-bk-05027-|\/|GW DOC 42 Filed 12/20/18

Labsl Matrix for local noticing

113A-8

Case 8:18-bk-05027-HGH

ltiddle District of Florida

ramps

nn Dcc 20 12:56:54 EST 2018

BMW Bank of llorth America, c/o AIS Port.folio
4515 N Santa Fe Ave. Dept. APS

oklahoma City, OK 13118-7901

U.S. Bank National Association, as Trustes,
Shapiro, Fishman t Gach, LLP

C/0 Lindssy Savastano

2424 North Fedsral Bighvay

Suite 360

Boca Raton, fl 33431-7701

All'ZRICAN EXPRESS NATIONAL BANK
C/0 BECKBT AND LEE LLP

50 BOX 3001

MALVERN PA19355-0701

Ameris Bank

c/o Christian P. George, Esq.
Akeman LLP

50 ll. Laura St., Suite 3100
Jacksonville, FL 32202-3659

Aurora Loan Services, LLC
601 Sth Ave
Stonarall, HS 39363

Bank of America
PO Box 660576
Dallas, TX 75266-0576

Chase
00 Box 6026
Chicago, IL 60680-6026

Bvorbank c/o TIAA Bank

10 interview Blvd

2nd Floor

ParsiPPMY' NJ 07054-1286

ltichaol A Eess
11970 Boyette Road
Rivervie\l, FL 33569-5601

Ameris Bank

c/o Christian P. Georga, Bsq.
50 North Laura Strset

Suite 3100

Jacksonville, FL 32202-3659

313 Financial Services lD\, LLC
c\o AIS portfolio Servi.ces, LF
4515 11 Saota Fs Ave

Oklahcm City, CK 73118-7901

1

US Bank National Association
14841 Dallas Park\lay, Ste 425
Dallas, TX 75254-8067

mexican Express
PO Box 981535
21 Paso, TX 79998-1535

linn VanLandschoot
5205 osprey Ridge orivs
Lithia, FL 33547-4115

(p)BMll FINAHCIAL SERVICBS
CUSTOMER SERVICE CENTBR
PO BOX 3608

DUBLIN.OB 43016-0306

mm or nich
so sox same
sr mo 'rx 79998-2238

Chaso Credit card
so Box 15123
wilmington, DB 19850-5123

Eass t VanLandschoot
Orthodontics, PL

11970 Boyetto Road
Riverview, FL 33569-5601

Michael A nasa PA
11970 Boyotto Road
Rivervie\l, FL 33569-5501

Page 3 of 4

BK Global Rcal Estats Servicea
C/0 patrick Butler

1095 Broksn Sound Parkway
Suite 100

Boca Raton, FL 33481-3503

Michael A. Hess, P.A.

c/o Iurillo La\v Group, P.A.
5628 Central Avsnuo

St. petersburg, PL 33707-1718

Urhanciti Bealty

C/O lloena Khatri

4400 N Scottsdale Rd
Suite 9271

Scottsdale, AZ 85251-3331

Amaris Banlr.

1201 11 Psachtree Street Nll
Suite 3150

Atlanta, GA 30309-3470

Auroa Loan Services, LLC
PO Box 4000
Scottsbluff, 113 69363

Bank of America
PO 15196
Wilmington, 03 19886-5795

Bank of America, N.A.
P 0 Box 902284
ll Paso, TX 79998-2284

Discovsr Student Loans
PO Box 6107
Carol Stream, IL 60197-6107

lehman Brothers Bank, FSB
327 Invernoss Drivs South
Englevood, 00 80112-6012

Michaol A Bess, P.A.
11970 Boystte Road
Rivervieu, FL 33569-5601

CaSe 8218-bk-05027-|\/|GW DOC 42 Filed 12/20/18

Hr. Coopor llortgage
8950 Cypress isters Blvd.
Coppell, TX 15019-4620

Navient Student Loan

Attn: Bankruptcy

PO Box 9500

ililkes Barre, PA 18773-9500

Toby li. Vanlandschoot ¥A
5205 osprey Ridge Drivs
Lithia, FL 33547-4115

iells Fargo
P0 Box 10335
Des mines, IA 50305-0335

Toby iillia.m VanLandschoot
5205 Osprey Ridge Drive
Lithia, FL 33541-4115

NAVIENT PC TRUST

C/0 Navient Solutions, LLC.
P0 BOX 9640

lilkes-Barrs, PA 18173-9510

0

OrthoPros PLLC
423 Apollo Besch Blvd.
Apollo Beach, FL 33512-2281

(p)us am
Po sex 5229
cmcnzmr on 45201-5229

Carolyn R. Chaosy
PO Box 530248
St. Petersburg, FL 33747-0248

Page 4 of 4

Havient Solutione, LLC
220 Lasley Ave
llilkes-Barre, PA 18706-1430

1'V orthodootics FC
5205 Osprey Ridge Drive
Lithia, FL 33541-4115

Unitsd States Trustee - TPA7/13
'l‘i.mberlake Annsx, Suite 1200
501 E Polk Street

Tampa, FL 33602-3949

Jake C Blanchard

Blanchsrd Lav, PA

1501 S. Belcher Rd. Unit 28
Largo, FL 33771-4505

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

BIM Fioancial Services
Regional Service Center
PO Box 3608

vublin, 08 43016-0306

End of Label Hatrix

Hailable recipients 42
Bypassed recipients 0
Total 42

Banl: of America
¥o Boa 982234
Bl Psso, i'X 79998-2234

113 Bank
PO Box 2188
oshkosh, 111 54903-2188

